Citation Nr: 1801789	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-36 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for epicondylitis of the right elbow (right elbow disability).

2.  Entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative joint arthritis (back disability).

3.  Entitlement to an initial disability rating in excess of 10 percent for sciatic nerve radiculopathy of the right leg (radiculopathy of the right leg) prior to May 16, 2015, an in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 2005 to December 2006, and from August 2008 to October 2009, with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the RO in Seattle, Washington that in pertinent part, granted service connection for a right elbow disability and assigned a 10 percent disability rating effective October 6, 2009, and denied an increase in a 20 percent rating for a back disability with right-sided sacroiliac joint dysfunction.

In a November 2013 rating decision, the RO granted a separate 10 percent rating for radiculopathy of the right leg as secondary to the service-connected back disability, effective October 6, 2009.

In March 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Following the Board hearing, in May 2014, the Board remanded the claim for further development.

During the pendency of the appeal, the RO increased the rating for radiculopathy of the right leg to 20 percent, effective May 16, 2015.  As this was not a grant of the full benefit sought on appeal and the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The evidence does not reflect flexion limited to 100 degrees or less, extension limited to 75 degrees or more, impairment of supination or pronation, ankylosis, flail joint, joint fracture, or additional limitation of motion or functional impairment of the right elbow due to pain, fatigue, weakness, lack of endurance, or incoordination.

2.  The Veteran's back disability has manifested, at worst with flare-ups, with flexion reduced to 35 degrees, extension reduced to 10 degrees, bilateral lateral flexion reduced to 15 degrees, right lateral rotation reduced to 20 degrees and left lateral rotation reduced to 25 degrees.  

3.  Prior to May 6, 2015, the Veteran's right leg radiculopathy was manifested by no more than mild incomplete paralysis of the sciatic nerve, and moderate or severe incomplete paralysis or complete paralysis were not shown; from May 6, 2015, such disability has been manifested by no more than moderate incomplete paralysis of the sciatic nerve, and severe incomplete paralysis or complete paralysis is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a right elbow disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5099-5024, 5206-5213 (2017).

2.  The criteria for a disability rating in excess of 20 percent for a back disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.

3.  The criteria for disability ratings for right leg radiculopathy in excess of 10 percent prior to May 6, 2015 and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has also satisfied its duty to assist the Veteran in the development of his claims. The Veteran was afforded VA examinations in December 2009 and November 2013, and the RO obtained his service and VA treatment records.  

The Veteran and his wife testified at the March 2014 hearing.  The hearing focused on the elements necessary to substantiate his increased rating claims and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).

The agency of original jurisdiction (AOJ) also completed the additional development as instructed in the May 2014 remand order.  In this regard, in letters dated September 2014 and February 2015, the RO requested additional treatment records.  The RO also obtained updated VA treatment records and afforded the Veteran additional VA examinations in May 2015 to evaluate the severity of his right elbow and back disabilities, to include evaluation of right leg radiculopathy.  Therefore, the AOJ has substantially complied with the remand orders and satisfied the duty to assist.  Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

There is no indication that there is any outstanding relevant evidence regarding this claim, and the Board may proceed with consideration of the appeal without prejudice to the Veteran.

Merits of the Increased Ratings Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 (2017).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Right Elbow

The Veteran's right elbow disability is currently evaluated as 10 percent disabling under Diagnostic Code 5099-5024.  See 38 C.F.R. § 4.71a.  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Diagnostic Code 5099 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71, 38 C.F.R. §§ 4.20, 4.27 (2017).  Diagnostic Code 5024, which is used to denote the rating criteria for tenosynovitis, directs that the rating will be based on limitation of motion of the affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2017).  Diagnostic Codes 5206 through 5208 provide the rating criteria for limitation of motion of the elbow.

The evidence of record establishes that the Veteran is right-handed.  Therefore, for rating purposes, his right arm is considered his major or dominant extremity.  38 C.F.R. § 4.69.

Under Diagnostic Code 5206, limitation of flexion of the major forearm to 45 degrees is assigned a 50 percent rating; limitation of flexion to 55 degrees is assigned a 40 percent rating; limitation of flexion to 70 degrees is assigned a 30 percent rating; limitation of flexion to 90 degrees is assigned a 20 percent rating; limitation of flexion to 100 degrees is assigned a 10 percent rating; and limitation of flexion to 110 degrees is assigned a noncompensable rating. 

Under Diagnostic Code 5207, a 10 percent rating is warranted for limitation to 45 and 60 degrees; a 20 percent rating is warranted for extension of the major forearm limited to 75; a 30 percent rating is warranted for extension of the major forearm to 90 degrees; a 40 percent rating is warranted for extension of the major forearm limited to 100 degrees; and a 50 percent rating is warranted for extension of the forearm limited to 110 degrees. 

Normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion and normal pronation of the forearm is to 80 degrees of pronation and 85 degrees of supination.  38 C.F.R. § 4.71a, Plate I. 

After a full review of the record, and as discussed below, the Board concludes that an initial rating in excess of 10 percent is not warranted.

The Veteran incurred tennis elbow while in service.  VA treatment records do not show treatment for a right elbow disability; however an October 2009 treatment note shows that the Veteran reported numbness and tingling in the right hand and fingertips.  No neurologic abnormalities for the right upper extremity were found.

During a December 2009 VA examination, the Veteran reported intermittent right elbow pain which was treated with a steroid injection, medicated patch and a strap.  He reported improvement in the condition following separation from service.  Upon examination, the examiner noted that palpation revealed tenderness of the lateral epicondyle.  There was no tenderness of the medial epicondyle, ulnar groove, or olecranon process.  The examiner noted a normal carrying angle of the right elbow without deformities.  Ranges of motion were 0 to 5 degrees hyperextension, 0 to 135 degrees flexion (bilaterally), 70 degrees supination, 90 degrees pronation, with normal flexion and extension strength and impaired pronation and supination strength.  Neurovascular status was intact in the right upper extremity.  The examiner noted negative Tinel's sign, negative laxity on varus and valgus stress testing, and positive tennis elbow at the lateral epicondyle.  Related electromyography (EMG) findings were noted as normal.  The examiner diagnosed right elbow epicondylitis.

At the November 2013 VA examination, the Veteran reported some lateral elbow pain or stiffness once daily upon awakening in the morning, which resolves with ibuprofen.  Flexion was to 135 degrees, extension was to 0 degrees, pronation was to 90 degrees, and supination was to 75 degrees.  Painful motion was noted.  No additional limitation on repetitive use was noted and the Veteran had full strength.  He reported that he had not missed any work during the past 12 months due to his right elbow disability.  Range of motion during flares or repeated motion was not provided as the examiner indicated that he could not provide such with resorting to speculation.

During the May 2015 VA examination, the Veteran reported that he did not have problems with his right elbow.  Examination results of the right elbow were normal.  Flexion was to 145 degrees, extension was to 0 degrees, supination was to 85 degrees, and pronation was to 80 degrees.  There was no pain noted on examination.  

At the March 2014 Board hearing, the Veteran reported pain in his right elbow, which he treats with pain medication and muscle relaxers.  The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his right elbow disability.  The Veteran is competent to report symptomatology relating to his right elbow disability because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 469, 470 (1994). 

Upon review of the evidence, the Board finds that the evidence is against the claim.  The Veteran's 10 percent rating has been awarded on the basis of the objective evidence of painful motions.  38 C.F.R. § 4.59 (providing that VA policy is to grant at least the minimum compensable rating where there is actually painful motion of a joint); see Burton v. Shinseki, 25 Vet. App. 1 (2011).  The record contains no evidence of additional limitation of motion that meets or approximates the criteria for a higher rating.  Even with consideration of functional factors, there is no additional limitation of motion.  Cf. 38 C.F.R. § 4.40, 4.45.  The Veteran has contended that a higher rating is warranted on the basis of pain; but pain without additional limitation of function cannot provide a basis for an increased rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The X-ray and examination findings show that the Veteran does not have any of the deformities or limitations that would warrant increased ratings under Diagnostic Codes 5205 or 5208 through 5213.  The right elbow disability has never been manifested by ankylosis, flail joint, joint fracture, nonunion of the radius and ulna, impairment of the ulna, impairment of the radius, limitation of pronation beyond the last quarter of the arc, or limitation of supination to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5208, 5209, 5210, 5211, 5212, 5213.  Notably, as indicated above, during his most recent May 2015 VA examination, the Veteran indicated that he does not have any problems with his right elbow.  Accordingly, a rating in excess of 10 percent due to additional impairment under these diagnostic codes is not warranted.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for a right elbow disability.  Therefore, the claim is denied.  38 U.S.C.A. § 5107; Massey v. Brown, 7 Vet. App. 204 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back 

The Veteran's back disability is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a; Diagnostic Code 5010-5242.  Under Diagnostic Code 5242, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (4).

Under the alternative IVDS Formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  38 C.F.R. § 4.71a Diagnostic Code 5243 (2017).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  As such, the Veteran's right leg radiculopathy has been rated under Diagnostic Code 8520 (for sciatic nerve paralysis) and is discussed separately.

A review of the record shows that throughout the pendency of the appeal, the Veteran complained of back pain, as noted in VA treatment records.  An August 2011 VA treatment records shows gradually worsening back pain exacerbate by repetitive motion and stress on the spine.  An April 2012 VA treatment record notes stable low back pain that occasionally shoots into the back of the legs, mainly on the right.

During a December 2009 VA examination, the Veteran reported constant low back pain which radiates down his right leg.  He denied any loss of sensation in the lower extremities, but reported that his right leg would sometimes give out. Flexion was to 50 degrees assisted with self-support, extension was to 15 degrees, right rotation was to 35 degrees, left rotation to 40 degrees, left lateral flexion to 15 degrees, and right lateral flexion to 20 degrees.  There was increased pain on repetitive movement, but no changes in range of motion.  The examiner estimated an additional loss of 10 to 15 degrees in overall ranges of motion from baseline with weakness, fatigability, loss of coordination secondary to repetitive activity flare-ups.  

A November 2013 VA examination report shows that his forward flexion was to 45 degrees, extension was to 15 degrees, right lateral flexion was to 25 degrees, and left lateral flexion and bilateral rotation were to 30 degrees.  There was painful motion, with no additional limitation of motion following repetitive-use testing.  Muscle strength was full, and there was no atrophy.  Sensory examination was normal and straight-leg raising test was negative.  There was no radicular pain.  The examiner diagnosed degenerative disc disease and degenerative joint disease of the lumbosacral spine.  The examiner also diagnosed IVDS, and although the Veteran missed approximately 4 weeks of work, he found that there had not been any incapacitating episodes over the past 13 months.

A May 2015 VA examination report shows forward flexion to 45 degrees, extension to 15 degrees, bilateral lateral flexion to 20 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 30 degrees.  There were no additional limitations on repetitive use, but flare-ups would reduce the range of motion to 35 degrees flexion, 10 degrees extension, 15 degrees bilateral lateral flexion, 20 degrees right lateral rotation, and 25 degrees left lateral rotation.  The examiner noted localized tenderness and guarding which results in abnormal gait or abnormal spinal contour.  The examiner diagnosed degenerative arthritis of the spine and IVDS.  It was noted that the Veteran's back disability, to include radiculopathy, impacts his ability to work in that he would not be well suited for labor-intensive employment requiring repetitive bending twisting lifting type activities, but he would be able to perform sedentary employment in an ergonomic setting that allows for frequent changes of position.

During the March 2014 Board hearing, the Veteran testified that he takes medication for his back pain before he goes to work.  He indicated that he sits in a specific position to avoid discomfort.  He also indicated that he alternates between sitting and standing while at work.

After a review of all the evidence of record, both lay and medical, the Board finds that for the entire rating period, the criteria for a rating in excess of 20 percent for the back disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2017).  As noted above, range of motion testing conducted at the December 2009, November 2013, and May 2015 VA examinations note forward flexion to, at worst, 35 degrees with flare-ups.  Without flare-ups, flexion is to 45 degrees.  The record does not show limitation of flexion to 30 degrees as needed for the next higher (40 percent) disability rating.

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca. There is no question that the back disability has caused pain, which has restricted his overall motion; however, the VA examination reports, as well as the VA treatment records that note the reports and findings of pain indicate, at worst, forward flexion to 35 degrees.  In addition, the VA examination reports and treatment records considered pain; however, the VA examination reports and treatment records indicate ranges of motion for the entire rating period that do not more nearly approximate the 40 percent criteria.  Specifically, the November 2013 and May 2015 VA examiners assessed no additional limitation of motion after repetitive-use testing.  Additionally, the evidence does not show that the Veteran's back is ankylosed.  For these reasons, the degree of functional impairment does not warrant a higher rating based on limitation of motion.  38 C.F.R. § 4.71a. 

The Board further finds that a higher 40 percent disability rating is also not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The November 2013 VA examination report notes that there were no incapacitating episodes in the past 13 months.  The May 2015 VA examination report notes no incapacitating episodes of intervertebral disc syndrome. Therefore, the weight of the evidence is against finding that the back disability has been manifested by at least 4 weeks of incapacitating episodes requiring physician ordered bed rest over a 12 month period (as required for a higher 40 percent rating.  38 C.F.R. §§ 4.3, 4.7.

As the preponderance of the evidence is against the Veteran's claim for an increased rating for a back disability, the claim is denied.  38 U.S.C.A. § 5107; Massey v. Brown, 7 Vet. App. 204 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Radiculopathy of the Right Leg

The Veteran's right lower leg radiculopathy is rated under Code 85201 (for sciatic nerve paralysis), which sets forth the following criteria: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis, where the foot dangles and drops with no active movement possible of muscles below the knee and flexion of the knee is weakened or lost.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran filed the instant claim for an increased rating for a back disability, which led to a separate award of service connection for associated right leg radiculopathy in a November 2013 rating decision.  This rating decision assigned a 10 percent disability rating for right leg radiculopathy effective October 6, 2009.  The rating was later increased to 20 percent effective May 16, 2015. 

Prior to May 16, 2015, the Veteran's right leg radiculopathy was manifested by no more than mild incomplete paralysis of the sciatic nerve, with no moderate, moderately severe or severe incomplete paralysis, and no complete paralysis shown.  On November 2013 VA spine examination, the examiner determined that the Veteran had signs or symptoms due to radiculopathy of the right sciatic nerve, with intermittent pain of the right lower extremity.  The examiner determined that the level of severity was mild.

From May 16, 2015, right leg radiculopathy has been manifested by no more than moderate incomplete paralysis of the sciatic nerve, with no moderately severe or severe incomplete paralysis, and no complete paralysis shown.  On the May 16, 2015 VA spine examination, the Veteran had reduced strength to 4 out of 5 in hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and greater toe extension.  He also had hypoactive reflexes at the right knee and ankle.  Sensation was normal and the Veteran reported moderate intermittent pain in the right lower extremity, with mild number and paresthesias and/or dysesthesias.  The examiner determined that the level of severity was moderate.

Based on the medical evidence of record, the Board finds that a rating in excess of 10 percent prior to May 16, 2015, and in excess of 20 percent thereafter for right leg radiculopathy is not warranted.  See 38 C.F.R. § 4.124a , Diagnostic Code 8521; see also Fenderson, 12 Vet. App. at 119, 126-127.  

The preponderance of the evidence is against the Veteran's claim for an initial increased rating in excess of 10 percent prior to May 16, 2015, and in excess thereafter, for right leg radiculopathy.  Therefore, the claim is denied.  38 U.S.C. § 5107; Massey v. Brown, 7 Vet. App. 204 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has additionally considered whether a total disability based on individual unemployability (TDIU) is warranted in this instance as entitlement to a total rating for compensation based on individual unemployability (TDIU) is a potential element of all claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran is currently employed, TDIU is not for consideration.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (finding that a TDIU claim is not raised in this context unless there is evidence of associated unemployability.  


ORDER

An initial rating in excess of 10 percent for a right elbow disability is denied.

A rating in excess of 20 percent for a back disability is denied.

A rating in excess of 10 percent for radiculopathy of the right leg prior to May 16, 2015, an in excess of 20 percent thereafter is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


